DETAILED ACTION
Claims 1-11 and 33-43 are pending. Claims dated 07/25/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant states in p. 9 of remarks, “independent claim 1 is amended herein such that the rejection is no longer applicable”.
Applicant's amendments necessitated the new grounds of rejection presented in this Office action, and applicant’s arguments filed 07/25/2022 with respect to claims 1-11 and 33-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Objections
Claim 37 is objected to because of the following informalities in line 3” “…adjusting the planned trajectory…”. Examiner believes Applicant intended to state “…adjust[[ing]] the planned trajectory…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, 33-34, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (“Jogging with a Quadcopter”), in view of Mueller et al. (“Joggobot”), in view of Yeh et al. (US 20150081209 A1), in view of Chan et al. (US 20170301109 A1), and herein after will be referred to as Mueller, Mueller 2, Yeh, and Chan respectively.

Regarding claim 1, Mueller teaches a method for facilitating fitness training using an unmanned aerial vehicle (UAV), the method comprising: 
receiving, by a computer system of the UAV, a behavioral objective input (pp.3-4 Fig. 3 the quadcopter is configured to travel around a jogging lap at a user-determined speed), 
the behavioral objective input configured based on a performance goal for a human subject (p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”); 
Applicant’s specification [0054] discloses that “A "behavioral objective" or "objective" in this context generally refers to any sort of defined goal or target configured to guide an autonomous response by the UAV 100.” In Mueller, the quadcopter’s pace is set by the user. Examiner interprets the quadcopter configured to fly at a user set pace to be “a performance goal for a human subject” since it pushes the human subject to try to go at that same pace (see Mueller p.4). Examiner’s interpretation of a performance goal is consistent with applicant’s disclosure with states in [0106] “For example, the behavioral objective input may include one or more parameters that define a performance goal such as a particular speed, a particular total run time, a particular lap time, a particular gait, a particular pace, a particular or elevation gain.”
Mueller does not explicitly teach: receiving, by a computer system of the UAV, perception inputs generated by one or more sensors associated with the UAV;
However, Mueller 2 teaches: receiving, by a computer system of the UAV, perception inputs generated by one or more sensors associated with the UAV (p. 3 paragraph 0002: “Our Joggobot is able to track the position of the jogger via an built-in camera and tag detection software”)
Examiner understands in Mueller 2, image(s) of the jogger captured by the Joggobot may be a perception input. Examiners’ interpretation of “a perception input” is consistent with Applicant’s specification which in [0003] discloses that “the perception inputs may include images of the surrounding physical environment captured by cameras on board the vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the quadcopter as taught by Mueller to incorporate Mueller 2 to include receiving, by a computer system, perception inputs generated by one or more sensors associated with the UAV, because doing so enables the quadcopter to “track the position of the jogger”, and by extension be keep track of the jogger at all times.
Mueller also teaches generating, by the computer system of the UAV, a planned trajectory through a physical environment (Fig. 3 planned trajectory; p. 3 The quadcopter’s controller compares GPS data at 5Hz with the next waypoint, and once within its hit zone (qualifying as having arrived at the waypoint), it orients itself towards the next waypoint), 
the planned trajectory configured to cause the UAV to lead the human subject so as to satisfy the performance goal (p.4 performance goal of pace keeping);
In Mueller, Examiner interprets the quadcopter’s controller (corresponding to “the computer system of the UAV”) is generating a planned trajectory when it orients itself towards the next waypoint and arrives at the next waypoint (p. 3 Mueller cited above).
and causing, by the computer system, the UAV to autonomously maneuver along the planned trajectory (Mueller Fig. 3 autonomously maneuver along planned track; Mueller p.3 “we set out the following criteria for our quadcopter: a) being autonomous yet manually controllable”).
Mueller, in view of Mueller 2 does not explicitly teach that the planned trajectory generated by the quadcopter controller is based on the behavioral objective input and the perception inputs.
However, in the same field of endeavor, Yeh teaches generating, by a computer system ([0006] processor), a planned trajectory through a physical environment (Fig. 2 receive user parameters to determine route 70 and processes/parse information to determine at least one route)
based on the behavioral objective input ([0050] …generate a route that would allow the user enough time to complete the route yet still honor the user's appointments as denoted on the calendar; [0032] As an example, suppose the user inputs a command to “give me a route I can run at my usual pace and still be at my next appointment on time”….).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the planned trajectory generated by the computer system of the UAV as taught by Mueller, in view of Mueller 2 to incorporate the teachings of Yeh to include the planned trajectory being based on the behavioral objective input, for the motivation of providing a route that can be completed at a user’s desired pace and time (Yeh [0040]).
While Mueller, in view of Mueller 2, in view of Yeh teaches the perception inputs (see Mueller 2 p. 3 paragraph 0002 cited above), Mueller, in view of Mueller 2, in view of Yeh does not explicitly teach that the generated planned trajectory by the computer system of the UAV is based on the perception inputs.
However, in the same field of endeavor, Chan teaches generating, by a computer system of the UAV, a planned trajectory through a physical environment ([0059] The long-term planning module 152 can produce a trajectory that includes desired altitudes, desired distances from the object of interest, and desired viewing angles with consideration of the current tracking mode (i.e., whether a detected object is being tracked or not) to improve the diversity of observations of the object of interest.; Fig. 12 shows a UAV with planned trajectory comprising waypoints)
based on the perception inputs (Fig. 5 acquire images of the object of interest 502 and determine a trajectory relative to the object of interest 506; [0065] The method 500 includes acquiring images of the object of interest using an imaging system attached to a chassis (step 502). For example, the imaging system 120 attached to the chassis 105 as described above with reference to FIGS. 1 and 4. The method includes analyzing the images of the object of interest to determine an object position and an object size relative to the imaging system (step 504); [0066] The method includes determining a trajectory relative to the object of interest (step 506). For example, the trajectory can be determined using the long-term planning module 152 of the vision-based navigation system 150 described above with reference to FIGS. 1 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the planned trajectory generated by the computer system of the UAV as taught by Mueller, in view of Mueller 2 in view of Yeh to incorporate the teachings of Chan to include the planned trajectory being also based on the perception inputs, for the motivation of generating a trajectory that accounts for “desired distances from the object of interest, and desired viewing angles with consideration of the current tracking mode (i.e., whether a detected object is being tracked or not) to improve the diversity of observations of the object of interest” (Chan [0059]).

Regarding claim 2, Mueller, as modified (see rejection of claim 1), teaches the method of claim 1. Mueller also teaches wherein the performance goal defines a particular running pace and wherein causing the UAV to maneuver along the planned trajectory includes causing the UAV to fly at a speed that sets the particular pace for the human subject along the planned trajectory (p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”).

Regarding claim 9, Mueller, as modified, teaches the method of claim 1, and wherein the perception inputs include images captured by a camera coupled to the UAV (see rejection of claim 1 - Mueller 2 paragraph 0002 Joggobot takes images of the jogger).

Regarding claim 10, Mueller, as modified, teaches the method of claim 1.
Mueller also teaches wherein the performance goal is any of a particular pace, a particular speed, a particular time, or a particular distance (see rejection of claim 1 - p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”).

Regarding claim 11, Mueller, as modified, teaches the method of claim 1.
Mueller also teaches wherein the human subject is any of a runner, a swimmer, a bicyclist, a skier, or a snowboarder (p. 2 “Our quadcopter is an autonomous unmanned vehicle (UAV or drone) that flies around a predetermined jogging path at a fixed speed in order to accompany a jogger.”)

Regarding claim 33, Mueller teaches an unmanned aerial vehicle (UAV) configured for facilitating fitness training, the UAV comprising:
	propulsion system (p. 3 four 10-inch propellers); 
one or more sensors (p. 3 accelerometer/gyroscope, barometer, magnetometer); 
and a computer system communicatively coupled to the propulsion system and the one or more sensors, the computer system configured to (p. 3 3DR Pixhawk/PX4 controller):
receive, by a computer system of the UAV, a behavioral objective input (pp.3-4 Fig. 3 the quadcopter is configured to travel around a jogging lap at a user-determined speed), 
the behavioral objective input configured based on a performance goal for a human subject (p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”); 
Applicant’s specification [0054] discloses that “A "behavioral objective" or "objective" in this context generally refers to any sort of defined goal or target configured to guide an autonomous response by the UAV 100.” In Mueller, the quadcopter’s pace is set by the user. Examiner interprets the quadcopter configured to fly at a user set pace to be “a performance goal for a human subject” since it pushes the human subject to try to go at that same pace (see Mueller p.4). Examiner’s interpretation of a performance goal is consistent with applicant’s disclosure with states in [0106] “For example, the behavioral objective input may include one or more parameters that define a performance goal such as a particular speed, a particular total run time, a particular lap time, a particular gait, a particular pace, a particular or elevation gain.”
Mueller does not explicitly teach: receive perception inputs generated by one or more sensors.
However, Mueller 2 teaches: receive perception inputs generated by one or more sensors (p. 3 paragraph 0002: “Our Joggobot is able to track the position of the jogger via an built-in camera and tag detection software”).
Examiner understands in Mueller 2, image(s) of the jogger captured by the Joggobot may be a perception input. Examiners’ interpretation of “a perception input” is consistent with Applicant’s specification which in [0003] discloses that “the perception inputs may include images of the surrounding physical environment captured by cameras on board the vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the quadcopter as taught by Mueller to incorporate Mueller 2 to include receiving perception inputs generated by one or more sensors, because doing so enables the quadcopter to “track the position of the jogger”, and by extension be keep track of the jogger at all times.
Mueller also teaches: generate a planned trajectory through a physical environment (Fig. 3 planned trajectory; p. 3 The quadcopter’s controller compares GPS data at 5Hz with the next waypoint, and once within its hit zone (qualifying as having arrived at the waypoint), it orients itself towards the next waypoint), 
the planned trajectory configured to cause the UAV to lead the human subject so as to satisfy the performance goal (p.4 performance goal of pace keeping);
In Mueller, Examiner interprets the quadcopter’s controller (corresponding to “the computer system of the UAV”) is generating a planned trajectory when it orients itself towards the next waypoint and arrives at the next waypoint (p. 3 Mueller cited above).
and cause the UAV to autonomously maneuver along the planned trajectory (Mueller Fig. 3 autonomously maneuver along planned track; Mueller p.3 “we set out the following criteria for our quadcopter: a) being autonomous yet manually controllable”).
Mueller, in view of Mueller 2 does not explicitly teach that the planned trajectory generated by the quadcopter controller is based on the behavioral objective input and the perception inputs.
However, in the same field of endeavor, Yeh teaches a computer system ([0006] processor) configured to generate a planned trajectory through a physical environment (Fig. 2 receive user parameters to determine route 70 and processes/parse information to determine at least one route)
based on the behavioral objective input ([0050] …generate a route that would allow the user enough time to complete the route yet still honor the user's appointments as denoted on the calendar; [0032] As an example, suppose the user inputs a command to “give me a route I can run at my usual pace and still be at my next appointment on time”….).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the planned trajectory generated by the computer system of the UAV as taught by Mueller, in view of Mueller 2 to incorporate the teachings of Yeh to include the planned trajectory being based on the behavioral objective input, for the motivation of providing a route that can be completed at a user’s desired pace and time.
While Mueller, in view of Mueller 2, in view of Yeh teaches the perception inputs (see Mueller 2 p. 3 paragraph 0002 cited above), Mueller, in view of Mueller 2, in view of Yeh does not explicitly teach that the generated planned trajectory is based on the perception inputs.
However, in the same field of endeavor, Chan teaches a computer system of the UAV configured to generate a planned trajectory through a physical environment ([0059] The long-term planning module 152 can produce a trajectory that includes desired altitudes, desired distances from the object of interest, and desired viewing angles with consideration of the current tracking mode (i.e., whether a detected object is being tracked or not) to improve the diversity of observations of the object of interest.; Fig. 12 shows a UAV with planned trajectory comprising waypoints)
based on the perception inputs (Fig. 5 acquire images of the object of interest 502 and determine a trajectory relative to the object of interest 506; [0065] The method 500 includes acquiring images of the object of interest using an imaging system attached to a chassis (step 502). For example, the imaging system 120 attached to the chassis 105 as described above with reference to FIGS. 1 and 4. The method includes analyzing the images of the object of interest to determine an object position and an object size relative to the imaging system (step 504); [0066] The method includes determining a trajectory relative to the object of interest (step 506). For example, the trajectory can be determined using the long-term planning module 152 of the vision-based navigation system 150 described above with reference to FIGS. 1 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the planned trajectory generated by the computer system of the UAV as taught by Mueller, in view of Mueller 2 in view of Yeh to incorporate the teachings of Chan to include the planned trajectory being also based on the perception inputs, for the motivation of generating a trajectory that accounts for “desired distances from the object of interest, and desired viewing angles with consideration of the current tracking mode (i.e., whether a detected object is being tracked or not) to improve the diversity of observations of the object of interest” (Chan [0059]).

Regarding claim 34, Mueller, as modified (see rejection of claim 33), teaches the UAV of claim 33. Mueller also teaches wherein the performance goal defines a particular running pace and wherein causing the UAV to maneuver along the planned trajectory includes causing the UAV to fly at a speed that sets the particular pace for the human subject (p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”).

Regarding claim 41, Mueller, as modified, teaches the UAV of claim 33, and wherein the perception inputs include images captured by a camera coupled to the UAV (see rejection of claim 33 - Mueller 2 paragraph 0002 Joggobot takes images of the jogger).

Regarding claim 42, Mueller, as modified, teaches the UAV of claim 33.
Mueller also teaches wherein the performance goal is any of a particular pace, a particular speed, a particular time, or a particular distance (see rejection of claim 33 - p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”).

Regarding claim 43, Mueller, as modified, teaches the UAV of claim 33.
Mueller also teaches wherein the human subject is any of a runner, a swimmer, a bicyclist, a skier, or a snowboarder (p. 2 Our quadcopter is an autonomous unmanned vehicle (UAV or drone) that flies around a predetermined jogging path at a fixed speed in order to accompany a jogger.”)


Claims 3 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in view of Yeh, in view of Chan, in further view of Siegel et al. (US 20150370251 A1) and herein after will be referred to as Siegel.

Regarding claim 3, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not teach wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end.
However, Siegel teaches wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives ([0020] “finding the preferred path”) using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end ([0020] Individual cost functions for each drone 105 may be minimized in a “greedy” fashion by finding the preferred path for a drone 105…Routes for drones 105 may then be determined by optimization methods such as gradient decent, and heuristics such as those discussed above may be used to reduce the complexity of the problem.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Siegel to include wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end for the purpose of finding an optimized preferred path for the drone, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “processing, by computer system, the behavioral objective with one or more other behavioral objectives using gradient-based optimization”.

Regarding claim 35, Mueller, as modified, teaches the UAV of claim 33.
Mueller, as modified, does not teach wherein to generate the planned trajectory, the computer system is configured to: process the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end.
However, Siegel teaches wherein to generate the planned trajectory, the computer system is configured to: process the behavioral objective with one or more other behavioral objectives ([0020] “finding the preferred path”) using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end ([0020] Individual cost functions for each drone 105 may be minimized in a “greedy” fashion by finding the preferred path for a drone 105…Routes for drones 105 may then be determined by optimization methods such as gradient decent, and heuristics such as those discussed above may be used to reduce the complexity of the problem.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Siegel to include wherein to generate the planned trajectory, the computer system is configured to: process by computer system, the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end for the purpose of finding an optimized preferred path for the drone, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “processing, by computer system, the behavioral objective with one or more other behavioral objectives using gradient-based optimization”.

Claims 4 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in view of Yeh, in view of Chan, in further view of Thörn (US 9513629 B1) and herein after will be referred to as Thörn.

Regarding claim 4, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not teach further comprising: determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired.
However, Thörn teaches determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired (col 7 ln.37-49 drone obtains heart rate values); 
In Thörn, the Examiner has broadly interpreted the condition of the human subject being “tired” or “injured” corresponds to the drone sensors processing and determining “upper threshold heart rate values in the human subject during running” - Thörn explicitly states when upper threshold heart rate values are detected that “it is anticipated that the user will not be able to sustain the higher speed” (col 7 ln.40-45). Examiner’s interpretation of the condition of “tired” or “injured” is understood to be consistent with applicant’s disclosure where the sole mention of “injured” or “tiring” is in [0102] which states “Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring and adjust certain behavioral parameters such as speed accordingly…”
and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired (col 6 ln.30-34 “The drone may be commanded to increase speed in order to increase the user's heart rate, maintain a current speed to keep a current pace and/or heart rate, and/or decrease speed in order to decrease the heart rate.”)
Examiner understands that adjusting the speed of a planned trajectory is “an adjustment” to the planned trajectory. Examiner’s interpretation of an adjustment is consistent with Applicant’s specification which discloses in [0102] Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring adjust certain behavioral parameters such as speed accordingly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Thörn to include determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired, because doing so “improve[s] the experience of runners using drones to provide guidance regarding pacing” (Thörn col 3 ln.58-59).

Regarding claim 36, Mueller, as modified, teaches the UAV of claim 33.
Mueller, as modified, does not teach wherein the computer system is further configured to: determine based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjust the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired.
However, Thörn teaches wherein the computer system is further configured to: determine based on the perception inputs, that the human subject is injured and/or that the human subject is tired (col 7 ln.37-49 drone obtains heart rate values); 
In Thörn, the Examiner has broadly interpreted the condition of the human subject being “tired” or “injured” corresponds to the drone sensors processing and determining “upper threshold heart rate values in the human subject during running” - Thörn explicitly states when upper threshold heart rate values are detected that “it is anticipated that the user will not be able to sustain the higher speed” (col 7 ln.40-45). Examiner’s interpretation of the condition of “tired” or “injured” is understood to be consistent with applicant’s disclosure where the sole mention of “injured” or “tiring” is in [0102] which states “Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring and adjust certain behavioral parameters such as speed accordingly…”
and adjust the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired (col 6 ln.30-34 “The drone may be commanded to increase speed in order to increase the user's heart rate, maintain a current speed to keep a current pace and/or heart rate, and/or decrease speed in order to decrease the heart rate.”)
Examiner understands that adjusting the speed of a planned trajectory is “an adjustment” to the planned trajectory. Examiner’s interpretation of an adjustment is consistent with Applicant’s specification which discloses in [0102] Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring adjust certain behavioral parameters such as speed accordingly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Thörn to include wherein the computer system is further configured to: determine based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjust the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired, because doing so “improve[s] the experience of runners using drones to provide guidance regarding pacing” (Thörn col 3 ln.58-59).

Claims 5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in view of Yeh, in view of Chen, in further view of Meier et al. (US 20170244937 A1) and herein after will be referred to as Meier.

Regarding claim 5, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach further comprising: determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment.
However, Meier teaches determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment (Fig. 10C arrow 1026 UAV changing trajectory to avoiding object; [0129] Upon detecting an obstacle, the UAV 1020 may modify tracking trajectory (e.g., as shown by arrow 1026) in order to avoid a collision with the obstacle 1024).
Examiner interprets in Meier, that an obstacle in the physical environment is a “terrain characteristic”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Meier to include determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment for the purposes of avoiding a collision with obstacles in the physical environment.

Regarding claim 37, Mueller, as modified, teaches the UAV of claim 33.
Mueller, as modified, does not explicitly teach wherein the computer system is further configured to: determine based on the perception inputs, a terrain characteristic of the physical environment and adjust the planned trajectory in response to determining the terrain characteristic of the physical environment.
However, Meier teaches wherein the computer system is further configured to: determine based on the perception inputs, a terrain characteristic of the physical environment and adjust the planned trajectory in response to determining the terrain characteristic of the physical environment (Fig. 10C arrow 1026 UAV changing trajectory to avoiding object; [0129] Upon detecting an obstacle, the UAV 1020 may modify tracking trajectory (e.g., as shown by arrow 1026) in order to avoid a collision with the obstacle 1024).
Examiner interprets in Meier, that an obstacle in the physical environment is a “terrain characteristic”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Meier to include wherein the computer system is further configured to: determine based on the perception inputs, a terrain characteristic of the physical environment and adjust the planned trajectory in response to determining the terrain characteristic of the physical environment for the purposes of avoiding a collision with obstacles in the physical environment.

Claims 6-8 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in view of Yeh, in view of Chen, in further view of Taylor et al. (US 20180096455 A1), in further view of Ungari et al. (US 7887459 B2) and herein after will be referred to as Taylor and Ungari respectively.

Regarding claim 6, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach wherein the behavioral objective input is based on tracking data generated by a second UAV tracking a second human subject, the tracking data indicative of the motion of the second human subject.
However, Taylor teaches wherein the behavioral objective input is based on path data generated by a second UAV, the path data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include wherein the behavioral objective input is based on path data generated by a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data is tracking data generated by a second UAV tracking a second human subject and the tracking data being indicative of the motion of the second human subject.
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.

Regarding claim 7, Mueller, as modified, teaches the method of claim 6, and wherein the planned trajectory corresponds with the motion of the second human subject (see rejection of claim 6 – Ungari col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach)

Regarding claim 8, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach further comprising: generating, by the computer system, based on the perception inputs, tracking data indicative of the motion of the human subject; and transmitting, by the computer system, via a wireless communication link, the tracking data to a second UAV; wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject.
However, Taylor teaches further comprising: generating, by the computer system, based on the perception inputs (Fig. 6 capture images along course), path data path data to a second UAV (Fig. 4A second UAV generates course 420A and shares it to a UAV in Fig. 4B to use; Fig. 6 step 640 transmit course profile; [0066] step 640, the course profile may be transmitted over a communication network; [0080] Processor 825 of FIG. 8 may also allow for the introduction of content transferred over a wireless or other communications network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include generating, by the computer system, based on the perception inputs, path data path data to a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data (in Taylor) is tracking data generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.

Regarding claim 38, Mueller, as modified, teaches the UAV of claim 33.
Mueller, as modified, does not explicitly teach wherein the behavioral objective input is based on tracking data generated by a second UAV tracking a second human subject, the tracking data indicative of the motion of the second human subject.
However, Taylor teaches wherein the behavioral objective input is based on path data generated by a second UAV, the path data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include wherein the behavioral objective input is based on path data generated by a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data is tracking data generated by a second UAV tracking a second human subject and the tracking data being indicative of the motion of the second human subject.
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.

Regarding claim 39, Mueller, as modified, teaches the UAV of claim 33, and wherein the planned trajectory corresponds with the motion of the second human subject (see rejection of claim 38 – Ungari col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach).

Regarding claim 40, Mueller, as modified, teaches the UAV of claim 33.
Mueller, as modified, does not explicitly teach wherein the computer system is further configured to: generate based on the perception inputs, tracking data indicative of the motion of the human subject; and transmit via a wireless communication link, the tracking data to a second UAV; wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject.
However, Taylor teaches wherein the computer system is further configured to: generate based on the perception inputs (Fig. 6 capture images along course), path data path data to a second UAV (Fig. 4A second UAV generates course 420A and shares it to a UAV in Fig. 4B to use; Fig. 6 step 640 transmit course profile; [0066] step 640, the course profile may be transmitted over a communication network; [0080] Processor 825 of FIG. 8 may also allow for the introduction of content transferred over a wireless or other communications network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include generate based on the perception inputs, path data path data to a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data (in Taylor) is tracking data generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although Examiner mainly relies of the reference US 20150081209 A1, Chen for the rejection of claim 1, Examiner also points out that Chen also discloses information pertaining to at least claim 4 of this application in at least para. [0059] “Thus, at decision diamond 118 the logic determines whether the route being traveled should be altered. For instance, it may be determined at diamond 118 whether the route has any current obstructions thereon or other factors that may effect the user's ability to follow and/or complete the route. E.g., if based on the user's biometric information the logic determines that the user's body temperature is rising beyond an optimal and/or healthy level (e.g. which may have been preset by the user and/or the user's physician as a parameter) and also that the surrounding climate temperature is rising, the logic may dynamically determine that the upcoming hill on the route may no longer be optimal and/or possible for the user to travel under the current conditions”….
 “Exploring the Use of a Drone to Guide Blind Runners”: Zayer et al. discloses using a drone to act as a guide to blind runners by leading and maintain a speed fast enough to keep up with a runner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/SZE-HON KONG/Primary Examiner, Art Unit 3661